EXHIBIT 99.2 Third Quarter Fiscal 2010 Conference Call November 2, 2010 page 2 This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, forecasted newbuilding delivery schedule for 2010 through 2013, projected scheduled drydock and off hire days for the fourth quarter of 2010, projected locked-in charter revenue and locked-in time charter days for 2010 through 2014 and thereafter, forecasted 2010 vessel expenses, charter hire expenses, depreciation and amortization, general and administrative expenses, interest expense, and levels of equity income and capital expenditures, projected 2011 vessel operating expenses and general and administrative expenses, ability to meet refinancing obligations in 2011 and 2012, the sustainability of OSG’s annual dividend, prospects of OSG’s strategy of being a market leader in the segments in which it competes and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2009 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. Forward-Looking Statements page 3 <Third quarter fiscal 2010 results •TCE revenues were $209M up from $207M •Reported net loss of $31.8M or $1.06 per diluted share •Adjusted net loss was $26.8M; adjusted loss per share $0.89 <Converging events in third quarter led to tough market conditions •Vessel supply increased due to release of floating storage and deliveries •Ton-mile demand declined relative to 2Q 2010 due to China sourcing more crude from the Middle East vs. West Africa <TCE revenues impacted by mix of spot vs. synthetic and time charters and expiring fixed rate business compared to 2009 •While VLCC spot rates were up 40%, the mix drove a decline in TCE quarter-over-quarter •In the Products MR class, fixed days decreased and spot days increased quarter-over-quarter Financial Highlights page 4 Quarterly Highlights <Continued execution on our newbuild and fleet expansion program •Crude -FSO Africa commenced 3-year service contract in August -FSO joint venture expected to be profitable 4Q 2010 and beyond -Restructuring of joint venture debt expected to return ~$60M in cash to OSG Q4 2010 •Products -Addition brings International Flag MR fleet to 31 vessels •U.S. Flag -Overseas Anacortes delivered; chartered-out to Tesoro for 3 years -Two older vessels sold; one additional single hull vessel sale pending -U.S. Flag fleet totals 23 <We continue to actively manage our orderbook -Transaction increased construction commitments by < $5M page 5 Vessel Delivery Schedule Crude 47 OSG 73 Pool Ships Chartered-in Owned Total operating fleet111
